     Case 2:20-cv-07777-AB-AS Document 17 Filed 11/13/20 Page 1 of 1 Page ID #:56



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10      CARMEN JOHN PERRI,                         Case No. CV 20-07777 AB (ASx)
11                      Plaintiff,
12      v.                                         ORDER DISMISSING CIVIL ACTION
13
        KALAVERASHB, INC., a
14      California corporation, et al.

15                      Defendants.
16
17           THE COURT having been advised by counsel that the above-entitled action has
18     been settled;
19           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20     costs and without prejudice to the right, upon good cause shown within 45 days, to re-
21     open the action if settlement is not consummated. This Court retains full jurisdiction
22     over this action and this Order shall not prejudice any party to this action.

23
24     Dated: November 13, 2020          _______________________________________
25                                       ANDRÉ BIROTTE JR.
                                         UNITED STATES DISTRICT JUDGE
26
27
28
                                                  1.
